DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “the first and second screen” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, 11, 15, 16, 18-22 are rejected under 35 U.S.C. 102(a) as being anticipated by Frahm (4,181,243). Frahm discloses, in figs. 1-4, 
Re-claim 1, a fitment for dispensing a flowable material from a container 12, the fitment comprising a body 18, 20  defining a fluid passage that is in fluid communication with an internal region of the container;
a screen 16 adjacent to the fluid passage; and
a filter media 40 , wherein when flowable material is dispensed from the container, the flowable material passes through screen and the filter media.
Re-claim 2, wherein the screen includes a first screen 34 and a second screen 32’ and the filter media 40 is located in between the first and second screens.
Re-claim 3, wherein the first and second screens are part of a basket that is insertable into the fluid passage 18.
Re-claim 6, wherein the screen includes holes.
Re-claim 8, wherein the fitment 20 is configured to be inserted into a spout  18 connected to the container.
Re-claim 10, wherein the screen is detachably secured to the body.
Re-claim 11, wherein the filter media includes activated carbon (activated charcoal).
Re-claim 15,  wherein the filter media is configured to interact with the flowable material of the container while the flowable material is not being dispensed through the fitment.
Re-claim 16, wherein the screen is removable from the fitment.
Re-claim 18, a fitment for dispensing a flowable material from a container, the fitment comprising:

a body 18, 20 defining a fluid passage that leads to a dispensing valve 14 , the fluid passage being in fluid communication with an internal region of the container;
a screen 34, 32’; and
a filter media 40, wherein when flowable material is dispensed from the container, the flowable material passes through screen and the filter media.
Re-claim 19, wherein the screen includes a first screen and a second screen 34, 32’ and the filter media is located in between the first and second screens.
Re-claim 20, wherein the first and second screens are part of a basket that is insertable into the fluid passage.
Re-claim 21, wherein the screen is located proximate an outlet of the dispensing valve and the screen retains the filter media proximate the outlet such that the filter media is isolated from the flowable material when the valve assembly is in a closed position.
Re-claim 22, wherein the fitment is configured to be inserted into a spout connected to the container. 

Claims 1-3, 6, 9-11, 15 and 16 are rejected under rejected under 35 U.S.C. 102(a) as being anticipated by Leverich (2020/0040290).
Leverich discloses, in figs. 1-4, 
Re-claim 1, a fitment 2 for dispensing a flowable material from a container , the fitment comprising a body 20  defining a fluid passage that is in fluid communication with an internal region of the container;
a screen 8  adjacent to the fluid passage; and
a filter media 72  , wherein when flowable material is dispensed from the container, the flowable material passes through screen and the filter media.
Re-claim 2, wherein the screen includes a first screen 58 and a second screen 66  and the filter media 72 is located in between the first and second screens.
Re-claim 3, wherein the first and second screens are part of a basket that is insertable into the fluid passage .
Re-claim 6, wherein the screen includes holes.
Re-claim 8, wherein the fitment 20 is configured to be inserted into a spout  18 connected to the container.
Re-claim 9, wherein the screen is concave.
Re-claim 10, wherein the screen is detachably secured to the body.
Re-claim 11, wherein the filter media includes activated carbon (activated charcoal).
Re-claim 15,  wherein the filter media is configured to interact with the flowable material of the container while the flowable material is not being dispensed through the fitment.
Re-claim 16, wherein the screen is removable from the fitment.

Claims 1-3, 6, 8 and 10 -16 are rejected under 35 U.S.C. 102(a) as being anticipated by Chalmers et al. (2009/0155436). Chalmers et al. disclose, in figs. 1-4, 
Re-claim 1, a fitment 130 for dispensing a flowable material from a container , the fitment comprising a body   defining a fluid passage that is in fluid communication with an internal region of the container;
a screen 110  adjacent to the fluid passage; and
a filter media 116 , wherein when flowable material is dispensed from the container, the flowable material passes through screen and the filter media.
Re-claim 2, wherein the screen includes a first screen 112 and a second screen 114 and the filter media  is located in between the first and second screens.
Re-claim 3, wherein the first and second screens are part of a basket that is insertable into the fluid passage.
Re-claim 6, wherein the screen includes holes.
Re-claim 8, wherein the fitment  is configured to be inserted into a spout  4000 connected to the container.
Re-claim 10, wherein the screen is detachably secured to the body.
Re-claim 11, wherein the filter media includes activated carbon (see [0021].
Re-claims 12-14,  wherein the filter media is dissolvable; wherein the flowable material is configured to dissolve a filter media while the flowable material is dispensed through the fitment; 
wherein the filter media reacts with the flowable material to form carbon dioxide  (see [0023], [0024]).
Re-claim 15, wherein the filter media is configured to interact with the flowable material of the container while the flowable material is not being dispensed through the fitment (fig. 3).
Re-claim 16, wherein the screen is removable from the fitment.

Claims 1, 6-10, 11 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Carter et al. (2013/0199989). Carter et al. disclose, in figs. 8, 9 and 11, 
Re-claim 1, a fitment 111 for dispensing a flowable material from a container , the fitment comprising a body   defining a fluid passage that is in fluid communication with an internal region of the container;
a screen 118  adjacent to the fluid passage; and
a filter media 120  , wherein when flowable material is dispensed from the container, the flowable material passes through screen and the filter media.
Re-claim 6, wherein the screen includes holes.
Re-claim 7, wherein the screen includes slots.
Re-claim 8, wherein the fitment  is configured to be inserted into a spout  116  connected to the container.
Re-claim 10, wherein the screen is detachably secured to the body.
Re-claim 11, wherein the filter media includes activated carbon (see [0076].
Re-claim 16, wherein the screen is removable from the fitment.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a) as being anticipated by Holz et al. (1,674,203). Holz et al. disclose, in figs. 1 and 2, a fitment 4  for dispensing a flowable material from a container 1, the fitment comprising:
a body defining a fluid passage that is in fluid communication with an internal region of the container;
a screen 17 adjacent to the fluid passage; and
a filter media 12, wherein when flowable material is dispensed from the container, the flowable material passes through screen and the filter media.
wherein the fitment in insertable into a spout10  and extends below a bottom of the spout into the container, fitment including circulation holes  18 in the portion of the fitment that extends below the bottom of the spout.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frahm in view of Ricci (6,245,230).
Frahm lacks to disclose the basket includes a top and a body connected by a hinge, such that the top of the basket can be moved to an open position and to a closed position.
Ricci teaches, in figs. 1 and 2, a filter comprising a first and second screens 10 and 12 as a part of  a basket, wherein the basket includes a top and a body connected by a hinge 18, such that the top of the basket can be moved to an open position and to a closed position.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Ricci, to modify the invention of Frahm with the basket includes a top 34 and a body 20 connected by a hinge, such that the top of the basket can be moved to an open position and to a closed position for replacing the filter media.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frahm in view of Kuennen et al. (2016/0340217).
Frahm lacks to disclose a third screen being proximate  the outlet of the valve.
Kuennen et al.  teach, in figs. 22 and 23, a third screen 1208being proximate an outlet of a valve 1114.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Kuennen et al. to modify the invention of Frahm  with  a third screen being proximate  the outlet of the valve in order to enhance better purification of flowable material from the outlet.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        July 2, 2022